                 Case 15-11874-KG         Doc 4002    Filed 11/28/18     Page 1 of 1




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                           )
In re:                                     )    Chapter 11
                                           )
HH Liquidation, LLC                        )    Case No. 15-11874 (KG)
(f/k/a Haggen Holdings, LLC),              )
                                           )
                        Debtor.            )
                                           )

                         ORDER SCHEDULING OMNIBUS HEARING DATE

              Pursuant to Rule 2002-1(a) of the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware, the Court hereby schedules the following

omnibus hearing date:

                                  January 14, 2019, at 11:00 a.m. (ET)




          Dated: November 28th, 2018              KEVIN GROSS
          Wilmington, Delaware                    UNITED STATES BANKRUPTCY JUDGE
